El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Enrique Acuña y Francisco Sántaella fueron acusados ante la Corte Municipal de San Juan por M. A. Walker, quien les imputó la comisión del siguiente liecbo:
‘ ‘ Que en la noche del 9 de mayo de 1910, como a las odio y quince p. m. y en el interior de Hotel Colonial, del Distrito Judicial Municipal de San Juan, dichos acusados maliciosa e ilegalmente y con intención de causarme daño, me acometieron y agredieron; el Acuña con un bastón y el Santaella con los puños, causándome varias con-tusiones. ’ ’
El 18 de octubre de 1910, la Corte de Distrito de San Juan celebró la vista de la causa, declaró a los acusados culpables de un delito de acometimiento y agresión grave y los condenó “a sesenta dollars de multa o sesenta días de arresto cada uno.”
Apelada dicha sentencia para ante este Tribunal Supremo, se celebró la vista el 25 de abril último, sin que comparecieran los apelantes. Estos tampoco presentaron alegato escrito en apoyo del recurso.
Hemos examinado la transcripción, que no contiene ni pliego de excepciones, ni relación de hechos, y no encontra-mos que se haya cometido error fundamental alguno. Sólo en la imposición de la pena se erró, al prescribirla en forma alternativa. Tal error es susceptible de corrección por esta corte, de acuerdo con lo resuelto en repetidos casos.
En tal virtud el recurso debe declararse sin lugar y con-firmarse la sentencia apelada, pero modificándola en el sen-tido de fijar como principal el pago de la multa impuesta por el juez sentenciador, y, en defecto del pago, un día de cárcel por cada dollar que se dejare de satisfacer.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.